Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
The effective filing date of this application is December 15, 2020. This Office Action is in response to the remarks and amendment under 37 C.F.R. 1.111 filed July 20, 2022.  This action is an ALLOWANCE. 
Examiner Notes:
Applicants’ amendment has overcome the previous rejection of Claims 1, 2, 3, 4, 5, 7 and Claims 8, 9, 10, 11, 12, 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; 
New claims 21, 22 have been reviewed; No introduction of new matter (MPEP §608.04) was found;  
Previously-presented Claim 2 and withdrawn Claims 15 – 20 have been cancelled by Applicant; and
An updated search of pending, currently-amended Claims 1, 3 – 7, 21; and Claims 8, 9 – 14, 22 has been completed (See MPEP §904; MPEP §719.04).
Allowable Subject Matter
Claims 1, 3 – 7, 21 and Claims 8, 9 – 14, 22 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and remarks filed by Applicant on July 20, 2002. Note in particular "REMARKS", page 2. See also the Office Action mailed April 29, 2022, page 13, section “Allowable Subject Matter” and the “Applicant-Initiated Interview Summary” mailed July 15, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813